DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yungping Chiang on 29 April 2022.

The application has been amended as follows: 

	Claim 1, line 1, Following “comprising” Insert --:--
	Claim 1, line 2, Following “two-dimensional” Insert --moving--
	Claim 1, line 3, Delete “capable of moving two-dimension” Replace with --capable of moving in two dimensions--
	Claim 1, line 8, Following “two-dimensional” Insert --moving--
	Claim 1, line 10, Delete “switching mechanism for characters” Insert -- character switching mechanism--
	Claim 1, line 16, Delete “a index” Replace with --an index--
	Claim 1, line 20, Delete “strip”
	Claim 1, line 21, Delete “strip”
	Cancel Claim 5.
	Claim 6, line 2, Following “rotation” Insert --driving--
	Claim 6, line 3, Following “motion” Insert --driving--
	Claim 6, line 3, Delete “device being for toggling” Insert --toggling device--
	Claim 6, line 7, Following “rotation” Insert --driving--
Claim 6, line 8, Following “motion” Insert --driving--
Claim 6, line 8, Following “rotation” Insert --driving--
Claim 6, line 9, Following “motion” Insert --driving--
Claim 6, line 10, Delete “device being for toggling” Insert --toggling device--
Claim 8, line 2, Following “two-dimensional” Insert --moving--
Claim 8, line 5, Delete “the gripper” Replace with --the at least one gripper--
Claim 8, lines 5-6, Delete “the at least gripper” Replace with --the at least one gripper--
Claim 9, line 2, Delete “gripper” Replace with --grippers--

Reasons for Allowance
Claims 1, 3, 4, and 6-9
The following is an examiner’s statement of reasons for allowance:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious a
plurality of circular pits uniformly distributed in each circumferential groove in combination with the rest of the claimed limitations set forth in the independent claim. Searching by the Examiner yielded prior art as cited below:
Sato (U.S. 4,084,507) discloses a core shaft (324) with a plurality of circumferential grooves (327), however, the core shaft does not also include a plurality of pits in each groove. Premo (U.S. 1,407,769) discloses a numbering die including a core shaft (11) with a plurality of pits for pins (16) but does not disclose a plurality of circumferential grooves. Plattet et al. (U.S. 2005/0022680) also discloses a plurality of pits (Fig. 5, #18) but does not disclose a plurality of circumferential grooves. While reversing the ball and spring arrangements of Premo, and Plattet to arrive at a slot in an inner annular surface of each circular disk and pits in the core shaft would be obvious to one of ordinary skill in the art, such a modification would not result in the combination a plurality of circular pits uniformly distributed in each circumferential groove. Further, using Sato to teach this feature would not be obvious and would involve impermissible hindsight.
Therefore, the prior art cited in the rejection above alone, or in combination with any other prior art cited in this section, do not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799